Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2022 has been entered.
Claims 3, 5, 9,10, and 16 have been canceled.  Claims 1 and 2 have been amended.  Claims 1, 2, 4, 6-8, 11, 13-15, and 17-25 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Arguments
Art rejections
Argument 2
Applicant argues that that SMOOK discloses consistency of the pulp as a whole in the headbox is less than 1%.  The applicant then argues that the combination would only have 2-15% of PANDE’s SEPF fibers and therefore the concentration would be 0.02-0.15% which is below the cited range.
	In response the consistency is as a whole based upon the claimed language “the aqueous composition at a consistency”.  That is the claim is describing the consistency of the aqueous composition.  The aqueous composition of SMOOK/PANDE comprises both the SEPF fibers, water, and other fibers.  The applicant did not claim “the hardwood fibers have a concentration of 0.5 to 7.5% in the aqueous composition” which the combination of SMOOK/PANDE does not teach.   The  all fibers in the stock and is not used for individual fiber types (see definition in Handbook for Pulp and Paper Terminology by SMOOK).   

    PNG
    media_image1.png
    348
    543
    media_image1.png
    Greyscale

In the instant case the applicant has support for “the hardwood fibers have a concentration of 0.5 to 7.5% in the aqueous composition” because even though the applicant used the term consistency in the instant spec the aqueous composition only had hardwood fibers and therefore both concentration and consistency were the same.

Argument 1
Applicant argues that the Office is piecing together various elements.  The applicant argues that the range derived by the Office is not in the prior art.
	The 205 g/m2 is the most common linerboard grammage (the Examiner notes that other ranges are acceptable as the prior art is not limited to its most preferred range).  The 20-30% top layer sheet is given in SMOOK as the most common basis wait for the top liner.  From this the 

The applicant argues that the applicant’s position is that PANDE gives SEPF in furnish as a whole.  The applicant argues that using the SEPF fibers in both layers defeats the purpose of SMOOK multi-layer design which uses a cheaper pulp in the bottom layer.
	The PANDE reference gives SEPF in a furnish of paper.  Each layer of SMOOK is a separate sheet/furnish.   Therefore the person of ordinary skill in the art reading PANDE can use the fibers in one or both layers if they determine that there are advantages to using said fibers. The use of SEPF fibers in the top layer or both layers of SMOOK does not defeat the design of SMOOK.  Cheaper fibers (high yield kraft) plus some expensive fibers (SEPF) fibers is still cheaper that using better quality pulp plus expensive fibers (SEPF) in the bottom layer.  The person of ordinary skill in the art can balance out the advantages and disadvantages of using SEPF fibers in one or both layers of SMOOK.
Applicant argues that the 4.1-30.75 gsm when applying SEPF is not pertinent to the claimed basis weight as claim 1 is hardwood applied to the top surface.
	By way example only (with numbers to make the example clear) suppose 1. The liner board sheet was 100 gsm and the top layer was 20% of the sheet weight, and the SEPF fibers was stated to be 10%.  The top sheet would have a basis weight of 20 gsm and the bottom sheet would have a basis weight of 80 gsm.  Whether or not the SEPF fibers of 10% is applied only to the top sheet or the whole sheet the amount of SEPF fibers in the top sheet is the same (associative property of math).

SEPF fibers applied to furnish as a whole 100 gsm * 10% = 10 gsm SEPF fibers * 20% of total fibers on the top sheet = 2 gsm SEPF fibers on the top sheet.

That is the applicant’s arguments to the calculations being based on applying to the whole sheet or the top sheet only does not affect the amount of SEPF fibers in the top sheet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6-8, 11-15, and 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK, in view of U.S. 2014/0057105 PANDE et al., hereinafter PANDE.
As for claims 1, 2 and 11, SMOOK discloses making linerboard which has two layers [pg. 313 col. 1 par. 4].  The bottom layer is made of high yield cellulosic pulp [pg. 314 col. 2 par. 2] and is deposited on a wire of a fourdrinier machine by a headbox (depositing an aqueous slurry comprising a blend of cellulosic fibers and water onto a wire moving in a machine direction).  SMOOK discloses that the cellulosic fiber is partially dewatered (because it passes over a wire) before a second suspension is applied via a second headbox to form a surface treatment [pg. 314 Figure 20-8] (at least partially dewatering the aqueous slurry of cellulosic fibers and water to form a fibrous substrate; applying a surface treatment to a top surface of the fibrous substrate to form a treated fibrous substrate)  
and drying the treated fibrous substrate to form a paper product having enhanced printing characteristics.).
The aqueous composition applied in the second headbox is a well-refined kraft pulp [pg. 315 par. 2].  
SMOOK does not explicitly state that well-refined kraft pulp is hardwood pulp with the claimed properties (wherein the surface treatment comprises an aqueous composition that comprises hardwood pulp fibers and water, the hardwood pulp fibers having a length weighted average fiber length of at least 0.19 millimeters (mm) and an average hydrodynamic specific surface area of at least 10 square meters per gram (m2/g)).
	PANDE discloses adding surface enhanced fibers to paper furnishes including paperboard products [abstract].  PANDE discloses hardwood pulp refined to make the surfaced enhanced fibers [0037]. PANDE discloses a fiber length of at least about 0.3 mm (or at least about 0.4 mm) weighted length average, an average hydrodynamic specific surface of 10 square meters per gram, and 12,000 fibers/milligram all of which fall within the claimed range [0027].    PANDE discloses adding between 2 to 15% by weight of surfaced enhanced fibers [0049].  At the time of the invention it would be obvious to the person of ordinary skill in the art to add surface enhanced fibers to the top liner furnish of SMOOK.  The person of ordinary skill in the art would be motivated to do so by PANDE to improve printability [0052].  The Examiner notes that printability is one of the desired features of SMOOK for the top liner [pg. 315 col. 1].  PANDE further shows increased stiffness from adding surface enhanced fibers [pg. 12 Table 3].  SMOOK also discloses that enhanced stiffness is a desirable property as a property of primary importance to linerboards [pg. 315 col. 1].

SMOOK discloses that the linerboard can be 205 g/m2 [pg. 314 col. 1 par. 3].  SMOOK discloses that the top liner is 20-30% of the sheet [pg. 315 col. 1 par 1].  This means the top liner runs from 41-61.5 g/m2.    PANDE discloses using between 2 to 15% by weight of surfaced enhanced fibers in a papermaking furnish [0049].  This means the surface enhanced fibers of the top liner ranges from 0.82-9.225 g/m2 which overlaps the instant claimed range (wherein a basis weight of the hardwood pulp fibers in the formed paper product is between 1 and 20 gsm.).
	
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

	In addition to the above and as for claim 2, SMOOK applies the top liner composition via a headbox.  A headbox works at a consistency of 1% or less at the headbox which overlaps with the instant claimed range [pg. 208 col. 1 par. 4].
As for claim 4, SMOOK discloses that the linerboard can be 205 g/m2.  SMOOK discloses that the top liner is 20-30% of the sheet.  This means the top liner runs from 41-61.5 g/m2.    PANDE discloses using between 2 to 15% by weight of surfaced enhanced fibers in a papermaking furnish [0049].  This means the surface enhanced fibers of the top liner ranges from 0.82-9.225 g/m2 which overlaps the instant claimed range.
	
A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30

	
2 /205 g/m2 – 9.225 g/m2/ 205 g/m2) which overlaps the instant claimed range with sufficient specificity.
	As for claim 8 and 14, SMOOK discloses adding (internally) starch to the paper stock [pg. 315 col. 1 par. 2].  It would be obvious to add starch to both the bottom liner and the top liner (i.e. the surface treatment) to increase paper strength.
	While SMOOK does not disclose the amount of starch to be added the amount of starch is a result effective variable (increasing starch increases paper strength).  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the amount of starch added through routine experimentation to optimize paper strength.
As for claim 12, SMOOK discloses a headbox jets out the paper stock [pg. 231 col. 2 par. 3].  The Examiner interprets jetting of paper stock under BRI as meeting the “spray applicator” limitation.
As for claim 13, SMOOK does not disclose adding surface enhanced fibers to the blend of cellulosic fibers (i.e. the base sheet).  PANDE discloses adding surface enhanced fibers to paper furnishes including paperboard products [abstract].  PANDE discloses adding between 2 to 15% by weight of surfaced enhanced fibers [0049].  At the time of the invention it would be obvious to the person of ordinary skill in the art to add surface enhanced fibers to the bottom liner furnish of SMOOK.  The person of ordinary skill in the art would be motivated to do so by PANDE to improve stiffness [pg. 12 Table 3].  SMOOK discloses that enhanced stiffness is a desirable property as a property of primary importance to linerboards [pg. 315 col. 1].
2 the total amount of surface enhanced fibers would be 2-15% = 4.1 -30.75 gsm which overlaps with the ranges of instant claim 1 when SEPF is used in both layers.
PANDE discloses 2 to 15% by weight surface enhance fibers [0049] which falls within the claimed range.
As for claim 15, the viscosity of the starch solution prior to being mixed with the surfaced enhanced fiber is a product by process limitation.  The claims never state mixing a starch solution of 10 to 220 centipoise with the surface treatment.  It only states that the surface treatment comprises the starch solution.  Once mixed the previous viscosity simply acts as a product by process limitation.
As for claim 17, SMOOK discloses that printability is an important factor for the top sheet of the linerboard.  SMOOK discloses that size can be added internally to effect liquid penetration [pg. 223 col. 2] thereby enhancing ink jet printing characteristics (by preventing too much ink from being absorbed).
As for claims 18-24, PANDE discloses hardwood pulp refined with an energy input of 450-650 kWh/ton which falls within the claimed range [0037].  PANDE discloses a fiber length of at least about 0.3 mm (or at least about 0.4 mm) weighted length average, an average hydrodynamic specific surface of 10 square meters per gram which overlaps the instant claimed range, and 12,000 fibers/milligram all of which fall within the claimed range [0027].  The average hydrodynamic surface area is 4 times greater than the average specific surface area of the fibers prior to refining [0025].  PANDE discloses a specific edge load of 0.1 to 0.2 Ws/m which falls within the instant claimed range [0011] which falls within the instant claimed range.  
	As for claim 25, SMOOK in addition to disclosing that the linerboard can be 205 g/m2 discloses linerboard can 112 g/m2 and that the top liner is 20-30% the weight [pg. 314 col. 1 par. 3 and pg. 315 col. 1 par 1].  The top layer basis weight would be 22.4-33.6 gsm.  PANDE discloses using between 2 to 15% by weight of surfaced enhanced fibers in a papermaking furnish [0049].  This means the surface enhanced fibers of the top liner ranges from 0.448-5.04 g/m2 which overlaps the instant claimed range.
The substrate basis weight would be 89.6-78.4 gsm for the substrate.  This range is non-overlapping with the claimed range.
	
A prima facie case of obviousness is established when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same [or similar] properties.
Peterson, 315 F.3d at 1329, citing Titanium Metals Corp. v. Banner, 778 F.2d at 783.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over SMOOK and PANDE as applied to claim 1 above, and further in view of Lightweight Containerboard in North America – “Can You Here Me Now?” by NORTON, hereinafter NORTON, and as evidenced by Liner by International Paper, hereinafter INTERNATIONAL PAPER.
As for claim 25, SMOOK taught that linerboard could be as light as 112 g/m2.  This would result in a substrate basis weight which was slightly greater than the claimed range as per above.  NORTON discloses that linerboards can be made lightweight and gives 20# linerboard as a basis weight [pg. 20 col. 2 par. 1].  A 20# basis weight is about 100 gsm as evidenced by INTERNATIONAL PAPER.
2 which overlaps the instant claimed range.
The substrate basis weight would be 80-70 gsm which overlaps with the claimed range.

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range.

Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30
	
At the time of the invention it would be obvious to make the linerboard of SMOOK/PANDE lightweight as per NORTON.  The person of ordinary skill in the art would be motivated to do so by NORTON as lightweight linerboard uses less fiber [pg. 19 col. 1 par .2].  By saving fiber you are able to save material costs. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748